Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 20, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  161220(44)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  MEDICAL TEAM, INC.,                                                                                  Megan K. Cavanagh,
           Plaintiff-Appellant,                                                                                         Justices
                                                                    SC: 161220
  v                                                                 COA: 345449
                                                                    Washtenaw CC: 17-000394-NF
  AUTO-OWNERS INSURANCE COMPANY,
             Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on July 15, 2020, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 20, 2020

                                                                               Clerk